National Life Insurance Company National Variable Annuity Account II National Variable Life Insurance Account Supplement dated August 28, 2014 to the Prospectuses dated May 1, 2014, as supplemented to date, for the Varitrak Policy and for the Sentinel Advantage Variable Annuity Contract and to the Prospectuses dated May 1, 2009, as supplemented to date, for the Sentinel Estate Provider and Sentinel Benefit Provider Policies Liquidation of the JPMorgan Insurance Trust International Equity Portfolio The Varitrak, Sentinel Estate Provider and Sentinel Benefit Provider policies and the Sentinel Advantage
